DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Smetka on 13 September 2021. 

The application has been amended as follows: 
In the claims (as filed 27 August 2021): 
In claim 41 / ll. 7: “configured to pivot” now reads “configured to contact and pivot”

Claim 42 now reads as follows: 
42. The surgical saw blade cartridge of claim 41, wherein each of said pair of outer tines extends distally past said head defined by said inner plate. 

In claim 43 / ll. 2: “said two outer tines” now reads “said pair of outer tines” 

Claim 44 now reads as follows: 


In claim 45 / ll. 1: “each said two outer” now reads “each of said pair of outer”

In claim 46 / ll. 4: “with teeth” now reads “with the teeth” 

In claim 47 / ll. 3: “the proximal end” now reads “the proximal end of said at least one drive link” 

In claim 47 / ll. 4: “the distal end” now reads “the distal end of said at least one drive link” 

In claim 48 / ll. 2: “said two outer tines” now reads “said pair of outer tines” 

In claim 49 / ll. 3: “the saw” now reads “a saw” 

Claim 51 now reads as follows: 
51. A surgical saw cartridge for oscillating a blade, said surgical saw cartridge comprising:
a guide bar including a proximal end and a distal end, said guide bar comprising:
two outer plates; and 
an inner plate located between the outer plates, said inner plate comprising: 
two outer tines spaced apart from one another; and 
an inner tine disposed between said two outer tines, said inner tine is formed to define a head; 

at least one drive link moveably disposed between said two outer plates within a space between said inner tine and one of said two outer tines, said at least one drive link having opposed proximal and distal ends, said proximal end of said at least one drive link adapted to be attached to a drive element of a saw and said distal end of said at least one drive link being connected to the blade so that reciprocation of said at least one drive link results in pivoting of the blade around said head of said inner tine.

Claim 54 now reads as follows: 
54. The surgical saw cartridge of claim 51, wherein said at least one drive link comprises two drive links;
wherein each of said two drive links is connected to the blade such that each of said two drive links is located on an opposed side of said inner tine so that each drive link is located in a separate space between said inner tine and one of said two outer tines. 

In claim 55 / ll. 2: “the saw” now reads “a saw” 

In claim 56 / ll. 2: “said inner layer” now reads “said inner plate”

Claim 57 now reads as follows: 
57. A surgical saw cartridge for oscillating a blade, said surgical saw cartridge comprising:
a guide bar including a proximal end and a distal end, said guide bar comprising:
two outer plates; and 

a head defining a pivot proximate said distal end of said guide bar; 
a blade coupled to said guide bar, said blade formed with teeth located distal to said guide bar and configured to contact and pivot about said head; and 
at least one drive link moveably disposed between said two outer plates within a space between said two outer tines, said at least one drive link having opposed proximal and distal ends, said proximal end of said at least one drive link adapted to be attached to a drive element of a saw and said distal end of said at least one drive link being connected to the blade so that reciprocation of said at least one drive link results in pivoting of the blade around said head. 

Claim 58 is canceled. 

In claim 59 / ll. 1: “of claim 58” now reads “of claim 57” 

In claim 60 / ll. 1: “of claim 58” now reads “of claim 57” 










Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical saw cartridge comprising two outer plates and an inner plate between the outer plates, the inner plate comprising two outer tines and a head defining a pivot, and a blade configured to contact and pivot about the head, as structurally combined as claimed in newly examiner’s-amended claims 41-57, 59, and 60. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775